Citation Nr: 0024765	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the right hip secondary to a posterior dislocation, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1976.  He had multiple, discrete periods of Reserve 
active duty between October 1994 and August 1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The appellant has submitted statements wherein he had 
contended that he has back and sciatic pain that is related 
to the hip pain caused by his service connected right hip 
disability.  It is unclear whether these statements are 
intended to support his claim for an increased rating for his 
service connected right hip disability or whether he is 
claiming service connection for his back disability.  The 
Board therefore refers this issue to the RO to contact the 
veteran in order to determine whether he is claiming service 
connection for a back disability.  In the affirmative, the RO 
should forward an application form to the veteran.  38 C.F.R. 
§ 3.155 91999).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  
38 C.F.R. § 3.151 (1999).  In submitting any such claim, the 
veteran is advised that he is obliged to submit a well 
grounded claim for service connection.  38 U.S.C.A. 
§ 5107(a).


FINDING OF FACT

Degenerative arthritis in the right hip secondary to 
posterior dislocation is manifested by no more than a marked 
right hip disability.


CONCLUSION OF LAW

Degenerative arthritis in the right hip secondary to 
posterior dislocation is no more than 30 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010-5255 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for degenerative arthritis of the right 
hip secondary to a posterior dislocation was granted in 
November 1995 and assigned a noncompensable evaluation from 
the date of claim.  This appeal stems from a March 1996 
rating decision that increased the evaluation to 20 percent.  
During the pendency of the appeal, the evaluation was 
increased to 30 percent from the date of claim.

An RO decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the original 
rating, rather, the appeal initiated by the notice of 
disagreement with the original rating remains pending unless 
the veteran withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  This finding is based on the appellant's 
contention that his right hip disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Centers 
identified by the appellant.  A VA examination was conducted 
in May 1998, and in response to the appellant's complaint 
regarding that examination, another was conducted in June 
1998 at a different VA Medical Center.  Furthermore, there is 
no indication from the appellant that there is outstanding 
evidence which would be relevant to this claim.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant testified before the RO in March 1998.  The 
problems he had with his hip had increased.  He had back pain 
that he had been told was due to his sciatic nerve being 
pinched by his hip.  The pain went down his right leg to his 
foot.  It was always there, just to varying degrees.  It had 
been sporadic, but was constant since about 1991.  His first 
three outside toes were numb most of the time, and if he sat 
for more than half an hour his foot would go numb and his 
knee hurt.  He was limited with bending, reaching or kneeling 
because the pain was always there.  If he turned to his right 
he felt a pull with pain that felt like an ice pick going 
into his hip.  The only activities he could do now were 
walking and a little swimming, although he use to go to the 
gym and play sports.  Too much walking made his hip throb.

The appellant has been service connected for degenerative 
arthritis of his right hip.  Arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 
5010 (1999).  Degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

Impairment of the femur that results in malunion with slight 
knee or hip disability is assigned a 10 percent evaluation.  
With moderate knee or hip disability, a 20 percent evaluation 
is assigned.  With marked knee or hip disability, a 30 
percent evaluation is assigned.  Fracture of the surgical 
neck of the femur with false joint is assigned a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weightbearing 
preserved with the aid of a brace is assigned a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion and with loose motion (spiral or oblique 
fracture) is assigned an 80 percent evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5255.

The Board has also considered whether any other Diagnostic 
Codes are appropriate and could afford the appellant a higher 
evaluation.  Limitation of flexion in the thigh to 45 degrees 
is assigned a 10 percent evaluation.  Limitation to 30 
degrees is assigned a 20 percent evaluation.  Limitation to 
20 degrees is assigned a 30 percent evaluation.  Limitation 
of flexion in the thigh to 10 degrees is assigned a 40 
percent evaluation.

Ankylosis in the hip or a flail hip joint have not been 
shown, therefore 38 C.F.R. § 4.71a; Diagnostic Codes 5250, 
5254 therefore do no apply.  The Board has also considered 
Diagnostic Code 5251 for limitation of extension of the thigh 
and Diagnostic Code 5253 for limitation of the abduction, 
adduction or rotation of the thigh, however neither of these 
codes have an assignable evaluation higher than the 30 
percent evaluation currently assigned.  

December 1995 treatment records documented a complaint of 
intermittent pain with an onset two years prior.  He 
complained of catching, and a feeling like it was going to 
buckle.  On examination his gait was normal, his pelvis level 
and Trendelenburg sign negative.  Active range of motion in 
the hips was normal without tenderness or pain.  X-ray 
examination had revealed minimal arthritis in the femoral 
head.

A VA examination was conducted in February 1996.  The 
appellant complained of more severe pain in the prior 2 years 
beginning in his right hip and down to his knee.  There was 
no back symptomatology.  On examination there was 5 degrees 
of internal rotation and 25 degrees of external rotation in 
the right hip.  He flexed to 140 degrees bilaterally.  There 
was full extension of the hip.  There was some weakness in 
the right quadriceps with mild quadriceps atrophy.  There was 
weakness of the right iliocilis muscles on the right.  
Degenerative arthritis of the right hip, traumatic in origin 
was diagnosed.

VA Medical Center treatment records in December 1997 revealed 
normal range of motion in the hip.  Muscle tone was equal and 
symmetrical.  Tandem gait was normal.  The examiner 
documented 4+/5 on right hip flexion and extension, but he 
could squat and walk on his toes and heels.  Straight leg 
raising was negative.  April 1998 notes reflected continued 
complaints of right hip pain with toe numbness and back pain.

A VA orthopedic compensation and pension examination was 
conducted in May 1998.  Physical examination revealed 30 
degrees of internal and external rotation of both the right 
and left hips.  There was abduction to 85 degrees bilaterally 
without pain.  There was good adduction and abduction with 
resistance.  There was no atrophy.  There were no reflex or 
motor deficits.  The appellant exhibited good heel and toe 
rising and squatting.  He had full flexion of 130 degrees in 
the right and left hips.  He had 0 degrees of extension with 
no flexory contractions.  X-ray examination revealed 
osteoarthritis of the right hip with little change since a 
September 1995 study.  Post-dislocation of the right hip with 
mild capsulitis was diagnosed.  Orthopedic evaluation of his 
back was recommended.

The appellant requested a second examination by a different 
examiner contending in pertinent part, that the problem with 
his sciatic nerve was related to his hip.

The May 1998 examiner responded in June 1998 to the 
appellant's contentions.  He stated that the appellant had 
not complained of sciatic pain but of back pain.  The 
physician stated that his examination had revealed a 
completely normal right hip when it was compared to the 
contralateral side.  The appellant was given the benefit of 
the doubt regarding his back, which was why orthopedic 
evaluation had been recommended.  The examiner noted that 
sometimes people developed sciatic nerve problems after hip 
dislocation, however this would be immediately apparent.  
According to the appellant's own account, he had no sciatic 
nerve pain while in service and had been returned to active 
duty.  

A VA examination was conducted in June 1998 by a different 
examiner.  The appellant complained of pain in his back and 
right hip that was aggravated by prolonged walking, 
standing, stooping or bending.  On physical examination he 
had a normal gait and was able to dress and undress without 
difficulty.  He was able to walk on his heels and toes.  He 
was able to squat and arise without difficulty.  There was 
tenderness to palpation over the lateral aspect of the right 
hip.  There was flexion to 125 degrees bilaterally.  
Extension was to 20 degrees; adduction to 15 degrees; and 
abduction to 45 degrees- all bilaterally.  External rotation 
was painful on the right at 40 degrees.  There was external 
rotation to 60 degrees on the left.  Internal rotation was 
to 40 degrees bilaterally.  There was some loss of sensation 
over the right 4th and 5th toes.  Degenerative arthritis of 
the right hip secondary to posterior dislocation of the 
right hip was diagnosed.

A supplemental examination conducted by a third examiner in 
June 1998 concluded that the appellant's low back pain was 
secondary to a right knee condition.

The preponderance of the evidence is against a higher 
evaluation for degenerative arthritis of the right hip.  The 
appellant's right hip disability has been rated under 
Diagnostic Code 5255 and assigned a 30 percent evaluation 
which contemplates marked hip or knee impairment.  There is 
no competent medical evidence of false joint or nonunion or 
loose motion of the femur, therefore the preponderance of the 
evidence is against a rating higher than the rating currently 
assigned.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, flexion has not been shown to be limited to 10 
degrees.  Active range of motion was normal in December 1995, 
to 140 degrees in February 1996, to 130 degrees in May 1998, 
and to 125 degrees in June 1998 and was equal to the left 
hip.  Therefore, the preponderance of the evidence is against 
a higher evaluation under this code.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Therefore, a separate evaluation in addition to the 
Diagnostic Code currently assigned (5255 for impairment of 
the femur) is not permitted.  The appellant's right hip 
disability is manifested by painful motion.  A 30 percent 
evaluation under Diagnostic Code 5255 recognizes marked 
impairment that is based on the manifestation of painful 
motion.  In other words, a marked impairment under this code 
contemplates limitation of motion, and pyramiding would 
result from assigning separate evaluations under another 
diagnostic code that recognizes limitation of motion in the 
service connected hip.  Accordingly, only one Diagnostic Code 
may be used to evaluate this service-connected right hip 
disability and to compensate this veteran for limited or 
painful motion.  The Board also notes that Diagnostic Code 
5255 does not identify the type of disability contemplated.  
Therefore, this code may not be compared to Diagnostic Code 
5257.

The Board has considered whether there is functional 
impairment due to degenerative arthritis of the right hip 
that would warrant a higher evaluation.  The Court has 
established that the DeLuca provisions are applicable to 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Range of motion has been shown to be equal to the 
non-service connected hip (except external rotation) and not 
limited to a compensable degree on multiple examinations, 
even when the point where pain limited motion was reported.  
Pain has not been shown to limit flexion of the thigh to 10 
degrees.  Therefore, although a functional impairment has 
been recognized to the extent that VA has assigned a 30 
percent evaluation for "marked" disability, there is no 
functional impairment in the right hip due to pain or pain on 
use that would warrant a higher evaluation.  The holding in 
DeLuca does not assist this appellant.  His gait was observed 
to be normal on multiple examinations.  In June 1998 he was 
noted to be able to dress and undress without difficulty.  He 
was able to walk on his heels and toes, and squat and arise 
without difficulty.  Therefore, although the appellant has 
reported limitations in bending and reaching, this has not 
been shown on examination or objectively confirmed.  
Incoordination, lack of endurance and fatigability has not 
been noted by multiple objective examiners.  Although mild 
weakness was noted on the right in February 1996, his muscle 
tone was said to be equal and symmetrical in December 1997, 
and no examiner has indicated any functional impairment on 
examination due to weakness.  The appellant has not 
complained of more motion than normal and none has been 
identified.  Objective functional impairment has not been 
identified that would warrant a higher evaluation.  

The Board has considered the appellant's testimony.  The 
appellant is competent to report his pain or to state that 
his disability is worse.  However, the findings of objective 
examiners over the entire appeal period are more probative of 
the actual level of the right hip disability.  The 30 percent 
evaluation currently assigned contemplates a marked 
disability and therefore contemplates pain and pain on use.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To the extent that the appellant may have claimed that his 
back pain is due to his service connected hip disability, 
where entitlement to an increase is predicated on a causal 
relationship between two different disease entities, a 
claimant, even though service-connected for one of the 
disease entities, must provide medical evidence of such 
causal relationship.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no factual merit to this contention, as 
such a connection is refuted by the more probative evidence.


ORDER

An increased rating for degenerative arthritis of the right 
hip secondary to a posterior dislocation is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

